SILBERMAN, Judge.
Shea Batson challenges the trial court’s revocation of his community control and probation in circuit court case numbers 01-CF-2300 and 01-CF-3466. In addition, Batson challenges the denial, in part, of his motion to correct his sentence in circuit court case number 01-CF-2300. We affirm in all respects, but we remand for the trial court to correct the revocation order in case number 01-CF-2300 to reflect the court’s revocation of Batson’s sex offender probation rather than community control.
Affirmed and remanded with directions.
CASANUEVA and STRINGER, JJ., Concur.